



Exhibit 10.1






















FEDERAL HOME LOAN BANK OF DALLAS




2020 EXECUTIVE INCENTIVE PLAN

























































--------------------------------------------------------------------------------



FEDERAL HOME LOAN BANK OF DALLAS
2020 EXECUTIVE INCENTIVE PLAN
TABLE OF CONTENTS
PAGE
Article I INTRODUCTION
1
Section 1.1
Purpose
1
Section 1.2
Effective Date
1
Section 1.3
Administration
1
Section 1.4
Supplements
1
Section 1.5
Definitions
1
Article II PARTICIPATION
2
Section 2.1
Eligibility and Participation.
2
Article III AWARDS
2
Section 3.1
Awards
2
Section 3.2
Performance Goals
3
Section 3.3
Section 3.3 Earning and Vesting of Awards for Participants
4
Section 3.4
Effect of Termination of Service
5
Section 3.5
Effect of Reorganization
6
Section 3.6
Payment of Awards
6
Section 3.7
Reduction or Forfeiture of Awards
7
Article IV ADMINISTRATION
8
Section 4.1
Appointment of the Committee
8
Section 4.2
Powers and Responsibilities of the Committee
8
Section 4.3
Income and Employment Tax Withholding
8
Section 4.4
Plan Expenses
8
Article V BENEFIT CLAIMS
9
Article VI AMENDMENT AND TERMINATION OF THE PLAN
9
Section 6.1
Amendment of the Plan
9
Section 6.2
Termination of the Plan
9
Article VII MISCELLANEOUS
9
Section 7.1
Governing Law
9
Section 7.2
Headings and Gender
9
Section 7.3
Spendthrift Clause
10
Section 7.4
Counterparts
10
Section 7.5
No Enlargement of Employment Rights
10
Section 7.6
Limitations on Liability
10
Section 7.7
Incapacity of Participant
10
Section 7.8
Evidence
10

ii



--------------------------------------------------------------------------------






Section 7.9Action by Bank10Section 7.10Severability11Section 7.11Information to
be Furnished by a Participant11Section 7.12Binding on Successors11APPENDIX I
2020 Performance Period AWARDS & GOALS11

iii




--------------------------------------------------------------------------------



Article I
INTRODUCTION


Section 1.1 Purpose. The purpose of the Federal Home Loan Bank of Dallas 2020
Executive Incentive Plan (the “Plan”) is to attract, retain and motivate
executive officers of the Federal Home Loan Bank of Dallas (the “Bank”) and to
focus their efforts on achieving the Bank’s business goals while maintaining the
Bank’s safety and soundness. The Plan is a cash-based incentive plan that
provides award opportunities based on achievement of specified performance
goals.
Section 1.2 Effective Date. The “Effective Date” of the Plan is January 1, 2020.
Section 1.3 Administration. The Plan will be administered by the Compensation &
Human Resources Committee (the “Committee”) of the Bank’s Board of Directors
(the “Board”). The Committee, from time to time, may adopt any rules and
procedures it deems necessary or desirable for the proper and efficient
administration of the Plan that are consistent with the terms of the Plan. Any
notice or document required to be given or filed with the Committee will be
properly given or filed if delivered to or mailed by registered mail, postage
paid, to the General Counsel, Federal Home Loan Bank of Dallas, 8500 Freeport
Parkway South, Suite 100, Irving, TX 75063.
Section 1.4 Supplements. The provisions of the Plan may be modified by
supplements to the Plan only if in writing and approved by the Board. The terms
and provisions of each supplement are a part of the Plan and supersede any other
provisions of the Plan to the extent necessary to eliminate any inconsistencies
between the supplement and any other Plan provisions.
Section 1.5 Definitions. The following terms are defined in the Plan in the
following Sections:

TermPlan SectionsAnnual Award
3.3(a)
Award
3.1
Bank
1.1
Board
1.3
Committee
1.3
Deferral Performance Period3.1Deferred Award
3.3(b)
Disability
3.4(d)(i)
Effective Date
1.2
Extraordinary Occurrences
3.1(c)
FHFA3.5(b)Award Payment
3.1(c)

1

--------------------------------------------------------------------------------




Participant2.1Stretch3.2(b)(iii)Performance Goals
3.2
Performance Period3.1Plan
1.1
Reduction in Force
3.4(d)(ii)
Reorganization
3.5(b)
Target
3.2(b)(ii)
Threshold
3.2(b)(i)









Article II


PARTICIPATION


Section 2.1 Eligibility and Participation. Participation in the Plan is limited
to those officers of the Bank that are voting members of the Executive
Management Committee, each a Participant in the plan. Chief Administrative
Officer will maintain the tier assignments.


Article III
AWARDS


Section 3.1 Awards. At the beginning of each Performance Period, the Board will
make an “Award” to eligible Participants. As described in this Article, Awards
will be Annual Awards (as defined in subsection 3.3(a)) and Deferred Awards (as
defined in subsection 3.3(b)). Each Award will be equal to a percentage of the
Participant’s annual base salary, as described in Appendix I to the Plan. A
“Performance Period” is the one-calendar year period over which an Annual Award
can be earned and vested pursuant to subsection 3.3(a). A “Deferral Performance
Period” is the three-calendar year period over which a Deferred Award can be
earned and vested pursuant to subsection 3.3(b). A Deferral Performance Period
begins on the January 1st immediately following the applicable Performance
Period.
(a) Award Notification. Participants will be notified by the Bank of an Annual
Award and a Deferred Award.
(b) Award Levels. Participants will receive Awards for each Performance Period
based on their position with the Bank as described in Appendix I to the Plan.
2



--------------------------------------------------------------------------------



(c) Award Payment. The Award Payment is the amount of an earned and vested
Annual Award and Deferred Award (or, in the case of 2019, the amount of the Gap
Year Award earned under the 2017 Omnibus Incentive Plan, based on the
achievement of the performance factors applicable to those awards), as adjusted
based upon the level at which the Performance Goals have been achieved, that is
ultimately paid to a Participant under the Plan and the 2017 Omnibus Incentive
Plan. The Board, in its discretion, may consider Extraordinary Occurrences when
assessing performance results and determining Award Payments. “Extraordinary
Occurrences” mean those events that, in the opinion and discretion of the Board,
are outside the significant influence of the Participant or the Bank and are
likely to have a significant unanticipated effect, whether positive or negative,
on the Bank’s operating and/or financial results. The award payment can not
exceed 100% of the participants’ base compensation.
Section 3.2 Performance Goals. “Performance Goals” are the performance factors
established by the Board for each Performance Period and Deferral Performance
Period as set forth in Appendix I to the Plan, which are taken into
consideration in determining the value of an Annual Award or Deferred Award. The
Board may adjust the Performance Goals to ensure the purposes of the Plan are
served.
(a) Establishment of Performance Goals. Performance Goals for Performance
Periods and Deferral Performance Periods will be communicated to Participants
after they have been established by the Board.
(b) Achievement Level. Generally, three achievement levels will be defined for
each Performance Goal in determining how much of an Award is earned.
(i) Threshold. The “Threshold” achievement level is the minimum achievement
level accepted for a Performance Goal.
(ii) Target. The “Target” achievement level is aligned to satisfactory business
results.
(iii) Stretch. The “Stretch” achievement level is achievement that substantially
exceeds the Target achievement level.
Some goals may have only a Target and/or a Stretch achievement level and in some
instances a goal might be Pass/Fail.
(c) Interpolation. Achievement levels between Threshold and Target and between
Target and Stretch will be interpolated in a consistent manner as determined by
the Committee.
(d) Considerations in Establishing Performance Goals. In determining appropriate
Performance Goals and the relative weight assigned to each Performance Goal, the
Committee will:
3



--------------------------------------------------------------------------------



(i) Balance risk and financial results in a manner that does not encourage
Participants to expose the Bank to imprudent risks;
(ii) Make such determination in a manner designed to ensure that Participants’
overall compensation is balanced and not excessive in amount and that the Annual
Awards and Deferred Awards are consistent with the Bank’s policies and
procedures regarding such compensation arrangements; and
(iii) Monitor the success of the Performance Goals and weighting established in
prior years and make appropriate adjustments in future calendar years as needed
so that payments appropriately incentivize Participants, appropriately reflect
risk and align with regulatory guidance.
Section 3.3 Earning and Vesting of Awards for Participants.
(a) Earning and Vesting of Annual Awards. Fifty percent of the combined Annual
Award and Deferred Award will become earned and vested on the last day of the
Performance Period, provided the following requirements are met (an “Annual
Award”):
(i) The applicable Performance Goals for the Performance Period are satisfied;
(ii) The Participant received a performance rating for the Performance Period of
at least “Meets Expectations” in their individual performance rating; and
(iii) The Participant is actively employed on the last day of the Performance
Period, unless otherwise provided in subsection 3.4(b) or 3.4(c) or Section 3.5.
(b) Earning and Vesting of Deferred Awards. The remaining 50 percent of the
combined Annual Award and Deferred Award will become earned and vested on the
last day of the Deferral Performance Period, provided the following requirements
are met (a “Deferred Award”):
(i) The applicable Performance Goals for the Deferral Performance Period are
satisfied;
(ii) The Participant received at least a “Meets Expectations” performance rating
for the final year of the Deferral Performance Period; and
(iii) The Participant is actively employed on the last day of the Deferral
Performance Period, unless otherwise provided in subsection 3.4(b) or 3.4(c) or
Section 3.5.
(c) Calculation of Awards. The calculation of Annual Awards and Deferred Awards
will be calculated in accordance with Appendix I to the Plan.
4



--------------------------------------------------------------------------------



Section 3.4 Effect of Termination of Service.
(a) In General. If a Participant incurs a Termination of Service for any reason
other than a reason set forth in subsection 3.4(b) or 3.4(c) or Section 3.5, the
Participant’s Unvested Award will be forfeited effective as of the date of such
Termination of Service.
(b) Termination Due to Death or Disability.
(i) Notwithstanding the provisions of Section 3.3 and subsection 3.4(a), if a
Participant incurs a Termination of Service due to death or Disability during a
Deferral Performance Period, then the Participant’s Deferred Award for all years
of the three-year Deferral Performance Period will be treated as earned and
vested based on the assumption the Bank would have achieved the applicable
Performance Goals at the Target achievement level for the Deferral Performance
Period.
(ii) Notwithstanding the provisions of Section 3.3 and subsection 3.4(a), if a
Participant incurs a Termination of Service during a Performance Period due to
death or Disability, any Annual Award which has not been earned and vested for
the year of the Participant’s Termination of Service due to death or Disability,
will be treated as earned and vested for the portion of the Performance Period
during which the Participant was employed based on the assumption the Bank would
have achieved the Performance Goals at the Target achievement level for the
Performance Period.
(c) Termination Due to a Reduction in Force.
Notwithstanding the provisions of Section 3.3 and subsection 3.4(a), if a
Participant incurs a termination of service during a Performance Period or
Deferral Performance Period due to a termination by the Bank without Cause due
to a Reduction in Force:
An Annual Award will be treated as earned and vested for the portion of the
Performance Period during which the Participant was employed to the extent the
Performance Goals for the Performance Period are satisfied. Payment of any Award
will be made according to the normal scheduled date. A Deferred Award will be
treated as fully earned and vested upon completion of the three-year Performance
Period.
(d) Definitions.
(i) “Disability” is defined as per the Bank’s Long-term Disability Plan.
(ii) “Reduction in Force” means an involuntary termination of service of a
Participant pursuant to the Bank’s Reduction in Workforce Policy.
5



--------------------------------------------------------------------------------



Section 3.5 Effect of Reorganization.
(a) Notwithstanding the provisions of Sections 3.3 and 3.44, if a Reorganization
of the Bank occurs, then any portion of an Annual Award will be paid on a
pro-rated basis while any Deferred Award which has not otherwise become earned
and vested as of the date of the Reorganization will be treated as 100 percent
earned and vested effective as of the date of the Reorganization based on the
assumption the Bank would have achieved the Performance Goals at the Target
achievement level for the Performance Period and/or the Deferral Performance
Period. Any interest accrued on the Deferred Award through the Reorganization
date will be added to the Award Payment.
(b) “Reorganization” of the Bank will mean the occurrence at any time of any of
the following events:
(i) The Bank is merged or consolidated with or reorganized into or with another
bank or other entity, or another bank or other entity is merged or consolidated
into the Bank;
(ii) The Bank sells or transfers all, or substantially all of its business
and/or assets to another bank or other entity; or
(iii) The liquidation or dissolution of the Bank.
The term “Reorganization” shall not include any Reorganization that is mandated
by federal statute, rule, regulation, or directive, including 12 U.S.C. § 1421,
et seq., as amended, and 12 U.S.C. § 4501 et seq., as amended, and which the
Director of the Federal Housing Finance Agency (the “FHFA”) (or successor
agency) has determined should not be a basis for accelerating vesting under this
Plan, by reason of the capital condition of the Bank or because of unsafe or
unsound acts, practices, or condition ascertained in the course of the FHFA’s
supervision of the Bank or because any of the conditions identified in 12 U.S.C.
§ 4617(a)(3) are met with respect to the Bank (which conditions do not result
solely from the mandated reorganization itself, or from action that the FHFA has
required the Bank to take under 12 U.S.C. § 1431(d)).
Section 3.6 Payment of Awards.
(a) Payments Related to Termination of Service. The following provisions apply
to Awards payable as a result of a termination of service.
(i) In the event of a termination of service due to death or Disability, 100
percent of an Award will be paid in a single sum within 75 days of the date of
termination of service.
(ii) In the event of a termination of service due to termination by the Bank
without Cause due to a Reduction in Force, payment of an Award will be
6



--------------------------------------------------------------------------------



made in a single sum within 75 days following the end of the Performance Period
or Deferral Performance Period, as applicable. Notwithstanding the foregoing, in
the event of a Reduction in Force, a Participant must execute the severance
agreement offered by the Bank in order to be eligible to receive payment.
(b) Payments Not Related to a Termination of Service. Award Payments which
become vested for reasons other than a termination of service, will be paid in a
single sum within 75 days following the end of the Performance Period or
Deferral Performance Period, as applicable.
(c) Notwithstanding the foregoing provisions of this Section, Awards will be
paid upon approval by the Board, and after review of the calculations by the
FHFA. However, in the event of a Reorganization, Award Payments will be made in
a single sum on the date on which the Reorganization occurs.
Section 3.7 Reduction or Forfeiture of Awards.
(a) Any Awards not yet paid may be reduced or eliminated, if any actual losses
or other measures or aspects of performance are realized which would have caused
a reduction in the amount of the Awards.       NOTE: Executives are responsible
for completing employee performance reviews within 45 days of the notification
date announced by Human Resources. Failure to adhere to the designated
performance review deadline, will result in an Executive being assessed a 10%
reduction in their incentive award payout.
(b) Notwithstanding any other provision of the Plan, if during the most recent
examination of the Bank by the FHFA, the FHFA identified an unsafe or unsound
practice or condition that is material to the financial operation of the Bank
within the Participant’s area(s) of responsibility and such unsafe or unsound
practice or condition is not subsequently resolved in favor of the Bank, then
all of a Participant’s vested and unvested Awards will be forfeited. Any future
payments for a vested Award will cease and the Bank will have no further
obligation to make such payments.
(c) By resolution, the Board may reduce or eliminate an Award that is otherwise
earned under this Plan but not yet paid, if the Board finds that a serious,
material safety-soundness problem, or a serious, material risk-management
deficiency exists at the Bank, or if: (i) operational errors or omissions result
in material revisions to the financial results, information submitted to the
FHFA, or data used to determine incentive payouts; (ii) submission of material
information to the SEC, Office of Finance, and/or FHFA is significantly past
due, or (iii) the Bank fails to make sufficient progress, as determined by the
Board, in the timely remediation of significant examination, monitoring and
other supervisory findings.
7



--------------------------------------------------------------------------------



Article IV
ADMINISTRATION


Section 4.1 Appointment of the Committee. The Committee, or a duly authorized
officer or officers of the Bank empowered by the Committee to act on its behalf
under subsection 4.2(c), will be responsible for administering the Plan, and the
Committee will be charged with the full power and the responsibility for
administering the Plan in all its details; provided that the power to determine
eligibility pursuant to Article II is reserved to the Board.
Section 4.2 Powers and Responsibilities of the Committee. The Committee will
have all powers necessary to administer the Plan, including the power to
construe and interpret the Plan document; to decide all questions relating to an
individual’s continued eligibility to participate in the Plan; to determine the
amount, manner and timing of any distribution of benefits under the Plan; to
resolve any claim for benefits in accordance with Article V, and to appoint or
employ advisors, including legal counsel, to render advice with respect to any
of the Committee’s responsibilities under the Plan. Any construction,
interpretation, or application of the Plan by the Committee will be final,
conclusive and binding.
(a) Records and Reports. The Committee, or a duly authorized officer or officers
of the Bank empowered by the Committee to act on its behalf under subsection
4.2(c), will be responsible for maintaining sufficient records to determine each
Participant’s eligibility to participate in the Plan.
(b) Rules and Decisions. The Committee may adopt such rules as it deems
necessary, desirable, or appropriate in the administration of the Plan. All
rules and decisions of the Committee will be applied uniformly and consistently
to all Participants in similar circumstances. When making a determination or
calculation, the Committee will be entitled to rely upon information furnished
by a Participant, the Bank or the legal counsel of the Bank.
(c) Delegation. The Committee may authorize one or more officers or employees of
the Bank to perform administrative responsibilities on its behalf under the
Plan. Any such duly authorized officer will have all powers necessary to carry
out the administrative duties delegated to such officer by the Committee.
Section 4.3 Income and Employment Tax Withholding. The Bank will withhold from
payments to Participants of their Awards, to the extent required by law, all
applicable federal, state, city and local taxes.
Section 4.4 Plan Expenses. The expenses incurred for the administration and
maintenance of the Plan will be paid by the Bank.
8



--------------------------------------------------------------------------------





Article V
BENEFIT CLAIMS


While a Participant need not file a claim to receive his or her benefit under
the Plan, if he or she wishes to do so, a claim must be made in writing and
filed with the Committee. If a claim is denied, the Committee will furnish the
claimant with written notice of its decision. A claimant may request a full and
fair review of the denial of a claim for benefits by filing a written request
with the Committee.
Article VI
AMENDMENT AND TERMINATION OF THE PLAN


Section 6.1 Amendment of the Plan. The Bank, acting through the Board, may amend
the Plan at any time in its sole discretion. Notwithstanding the foregoing, the
Bank may not amend the Plan to reduce a Participant’s Award as determined on the
day preceding the effective date of the amendment or to otherwise retroactively
impair or adversely affect the rights of a Participant.
Section 6.2 Termination of the Plan. The Bank, acting through the Board, may
terminate the Plan at any time in its sole discretion. Absent an amendment to
the contrary, Plan benefits that were earned and vested prior to the termination
will be paid at the times and in the manner provided for by the Plan at the time
of the termination.
Article VII
MISCELLANEOUS


Section 7.1 Governing Law. Except to the extent superseded by laws of the United
States, the laws of Texas will be controlling in all matters relating to the
Plan without regard to the choice of law principles therein. The Plan and all
Awards are intended to comply, and will be construed by the Bank in a manner in
which they are exempt from or comply with the applicable provisions of Section
409A of the Internal Revenue Code of 1986, as amended (the “Code”). To the
extent there is any conflict between a provision of the Plan or an Award and a
provision of Code Section 409A, the applicable provision of Code Section 409A
will control.
Section 7.2 Headings and Gender. The headings and subheadings in the Plan have
been inserted for convenience of reference only and will not affect the
construction of the Plan provisions. In any necessary construction, the
masculine will include the feminine and the singular the plural, and vice versa.
9



--------------------------------------------------------------------------------



Section 7.3 Spendthrift Clause. No benefit or interest available under the Plan
will be subject in any manner to anticipation, alienation, sale, transfer,
assignment, pledge, encumbrance or attachment by creditors of a Participant,
either voluntarily or involuntarily.
Section 7.4 Counterparts. This Plan may be executed in any number of
counterparts, each one constituting but one and the same instrument, and may be
sufficiently evidenced by any one counterpart.
Section 7.5 No Enlargement of Employment Rights. Nothing contained in the Plan
may be construed as a contract of employment between the Bank and any person,
nor may the Plan be deemed to give any person the right to be retained in the
employ of the Bank or limit the right of the Bank to employ or discharge any
person with or without cause.
Section 7.6 Limitations on Liability. The individual members of the Board will,
in accordance with the Bank’s by-laws, be indemnified and held harmless by the
Bank with respect to any alleged breach of responsibilities performed or to be
performed hereunder. In addition, notwithstanding any other provision of the
Plan, neither the Bank nor any individual acting as an employee or agent of the
Bank will be liable to a Participant for any claim, loss, liability or expense
incurred in connection with the Plan, except when the same has been
affirmatively determined by a court order or by the affirmative and binding
determination of an arbitrator, to be due to the gross negligence or willful
misconduct of that person.
Section 7.7 Incapacity of Participant. If any person entitled to receive a
distribution under the Plan is physically or mentally incapable of personally
receiving and giving a valid receipt for any payment due (unless a prior claim
for the distribution has been made by a duly qualified guardian or other legal
representative), then, unless and until a claim for the distribution has been
made by a duly appointed guardian or other legal representative of the person,
the Committee may provide for the distribution to be made to any other
individual or institution then contributing toward or providing for the care and
maintenance of the person. Any payment made for the benefit of the person under
this Section will be a payment for the account of such person and a complete
discharge of any liability of the Bank and the Plan.
Section 7.8 Evidence. Evidence required of anyone under the Plan may be by
certificate, affidavit, document or other information which the person relying
on the evidence considers pertinent and reliable, and signed, made or presented
by the proper party or parties.
Section 7.9 Action by Bank. Any action required of or permitted by the Bank
under the Plan will be by resolution of the Board or by a person or persons
authorized by resolution of the Board.
10



--------------------------------------------------------------------------------



Section 7.10 Severability. In the event any provisions of the Plan are held to
be illegal or invalid for any reason, the illegality or invalidity will not
affect the remaining parts of the Plan, and the Plan will be construed and
endorsed as if the illegal or invalid provisions had never been contained in the
Plan.
Section 7.11 Information to be Furnished by a Participant. A Participant, or his
or her beneficiary, must furnish the Committee with any and all documents,
evidence, data or other information the Committee considers necessary or
desirable for the purpose of administering the Plan. Benefit payments under the
Plan are conditioned on a Participant (or beneficiary) furnishing full, true and
complete data, evidence or other information to the Committee, and on the prompt
execution of any document reasonably related to the administration of the Plan
requested by the Committee.
Section 7.12 Binding on Successors. The Plan will be binding upon and inure to
the benefit of the Bank and its successors and assigns, and the successors,
assigns, designees and estates of a Participant. The Plan will also be binding
upon and inure to the benefit of any successor organization succeeding to
substantially all of the assets and business of the Bank, but nothing in the
Plan will preclude the Bank from merging or consolidating into or with, or
transferring all or substantially all of its assets to, another organization
which assumes the Plan and all obligations of the Bank hereunder. The Bank
agrees that it will make appropriate provision for the preservation of a
Participant’s rights under the Plan in any agreement or plan which it may enter
into to effect any merger, consolidation, reorganization or transfer of assets.
Upon such a merger, consolidation, reorganization or transfer of assets and
assumption of Plan obligations of the Bank, the term “Bank” will refer to such
other organization and the Plan will continue in full force and effect.






(As revised and approved by the Board of Directors on February 27, 2020.)
11




--------------------------------------------------------------------------------



APPENDIX I
2020 Performance Period AWARDS & GOALS


A. Incentive Opportunities

TOTAL INCENTIVE AS % OF COMPENSATIONANNUAL INCENTIVE AS % OF COMPENSATION
DEFERRED INCENTIVE
AS % OF COMPENSATION
ThresholdTargetMaximumThresholdTargetMaximumThresholdTargetMaximumCEO50%75%100%25%37.5%50%25%37.5%50%Tier
1 - SEO30%50%70%15%25%35%15%25%35%Tier 2 – SEO30%60%80%15%30%40%15%30%40%



B. 2020 Performance Goals
Information in this section of Appendix I relating to individual performance
goals has been excluded and will be disclosed in the Registrant’s periodic
filing following the completion of the 2020 Performance Period.


C. Deferred Performance Goals
If the following “Safety and Soundness” Goals are achieved, the deferral is paid
in full with an additional annual compounding interest rate of 6% applied to the
deferred awards: (i) no material risk-management deficiency exists at the Bank;
(ii) no operational errors or omissions result in material revisions to the
financial results, information submitted to the FHFA, or data used to determine
incentive payouts; (iii) no submission of material information to the SEC,
Office of Finance, and/or FHFA is significantly past due; (iv) the Bank makes
sufficient progress, as determined by the Board, in the timely remediation of
significant examination, monitoring and other supervisory findings; and (v) the
Bank has sufficient capital to pay dividends and repurchase member stock.

